Citation Nr: 0509969	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  96-32 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for eczema, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO confirmed and continued a 50 
percent evaluation for anxiety reaction with depressive 
features, and a 10 percent evaluation for eczema. 

The issue of entitlement to an evaluation in excess of 50 
percent for anxiety reaction with depressive features is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the appellant.


FINDING OF FACT

The competent and probative evidence reveals eczema, the 
predominant skin disability, is not manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement; covers no more than 5 to 20 percent of the 
entire body or 5 to 20 percent of exposed areas affected, and 
does not require use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for eczema are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.118, 
Diagnostic Code 7806 (prior to August 30, 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim which was filed in February 2001.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective on 
August 29, 2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in April 2003, the RO informed the veteran 
of the VCAA and its potential effect upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
March 1996 statement of the case (SOC) and a supplemental 
statement of the case (SSOC) issued in June 2004, of the 
pertinent law and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the June 2004 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The veteran had requested a 
personal hearing, and one was scheduled.  However, a written 
report of contact dated in September 1996 by the veteran's 
representative indicates that, on the day of the veteran's 
scheduled hearing, he requested, in person, a VA examination 
in lieu of the hearing.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

During the pending appeal the regulations for evaluation of 
skin disabilities were amended, effective August 30, 2002.  
When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and, because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49,590 ( July 31, 2002). 

Pursuant to the former criteria, under Diagnostic Code 7806 
for dermatitis or eczema, a 10 percent evaluation was 
warranted where the skin disability was productive of 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent rating required that 
the disability be manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 
50 percent evaluation required that the condition be 
manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  38 C.F.R. § 4.118, DC 7806 (prior to 
August 30, 2002).

The revised criteria provide that if the dermatitis or eczema 
covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  A 30 percent rating requires 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas be affected, or; that systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas is affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  The regulation also provides that eczema can 
be rated as disfigurement of the head, face, or neck (DC 
7800), or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2004).

Under the amended regulations, an 80 percent rating is 
warranted for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  A 50 percent rating is 
assigned for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  A 30 percent rating is 
assigned for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement.  For disfigurement of the head, face, or neck 
with one characteristic of disfigurement a 10 percent 
disability rating is assigned.  67 Fed. Reg. at 49,596 
(codified at 38 C.F.R. § 4.118, DC 7800).

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: a scar of 5 or more inches (13 
or more centimeters) in length; a scar at least one-quarter 
inch (0.6 centimeter) wide at widest part; the surface 
contour of a scar elevated or depressed on palpation; a scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 square 
centimeters); abnormal skin texture (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id.  Unretouched color 
photographs are to be considered when evaluating under these 
criteria.  Id.

The old regulations provided that for scars that are 
superficial, poorly nourished, with repeated ulceration a 10 
percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7803.  For scars that are superficial, tender 
and painful on objective demonstration, a 10 percent 
evaluation is provided under 38 C.F.R. Part 4, Diagnostic 
Code 7804.  For other scars the basis of evaluation is rated 
on limitation of function of affected part in accordance with 
38 C.F.R. Part 4, Diagnostic Code 7805.

Under the new regulations, a 40 percent disability rating is 
assigned for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion and have area or 
areas exceeding 144 square inches (929 square centimeters).  
A 30 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 72 square 
inches (465 square centimeters).  A 20 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 12 square inches (77 square 
centimeters).  A 10 percent disability rating is assigned for 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion and have area or areas exceeding 
6 square inches (39 square centimeters). 38 C.F.R. 4.118, 
Diagnostic Code 7801 (2003).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 4.25 of this 
part.  Id.  A deep scar is one associated with underlying 
soft tissue damage.  Id.

A 10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion and have area or areas of 
144 square inches (929 square centimeters) or greater.  38 
C.F.R. 4.118, Diagnostic Code 7802 (2003).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 4.25.  Id.  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.

A 10 percent disability rating is assigned for superficial, 
unstable scars.  38 C.F.R. 4.118, Diagnostic Code 7803 
(2004).  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id.

A 10 percent disability rating is assigned for superficial 
scars that are painful on examination.  38 C.F.R. 4.118, 
Diagnostic Code 7804 (2004).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  A 10- 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  Id.; see 38 C.F.R. 4.68 
(2003) (the amputation rule:).

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  38 C.F.R. 4.118, 
Diagnostic Code 7805 (2004).

A.  Factual background

In a July 1975 rating decision the RO granted entitlement to 
service connection for eczema and assigned a 10 percent 
evaluation, effective from February 1975, under Diagnostic 
Code 7806.  Eczema was treated a number of times in service 
and not shown as cleared on the discharge examination.  A VA 
examination in May 1975 showed eczema with hyperpigmentation 
present on the neck, upper shoulders, and cheeks in a minimal 
amount, and not significantly disfiguring.  

After review of VA outpatient treatment records from the Waco 
VA Medical Center, the RO confirmed and continued the 10 
percent evaluation in a December 1993 rating decision.  The 
RO found that there were mild reactions to allergy treatments 
shown, but the reactions were not related to eczema.

VA outpatient treatment records for a period from September 
1993 to December 1994 show that the veteran was seen with 
narcolepsy, bursitis, seizures, allergies, and hypertension.  
No treatment or findings related to service-connected eczema 
were reported.

VA outpatient treatment records for a period from October 
1995 to February 1996 show treatment for unrelated disorders.  

At a VA C&P examination in October 1996, the examiner did not 
have the veteran's claim file to review, but did have access 
to his VA treatment records.  He was followed regularly in 
the Psychiatry Clinic for narcolepsy, and in the Medicine 
Clinic.  The veteran reported that his eczema involved the 
face, his upper back, and buttocks area, but was not giving 
him any problems at the time of the examination.  The 
clinical findings were that there were no active lesions on 
the face, upper nape , upper back, or buttocks.  There were 
hyperpigmented areas on the upper nape, upper back, and 
buttocks area.  The assessment was of a history of eczema, 
currently not symptomatic.  The veteran related that he had a 
recurrence of the condition every summer.  He had no symptoms 
at the time of the examination.  

The veteran was afforded a VA C&P examination of the skin in 
June 2004.  The onset of eczema was noted to have been in 
1960s or 1970s, and had been constant.  The veteran reported 
using a topical skin medication sometimes, especially if 
eczema tried to flare up.  He had used it for years, with 
improvement and no side effects.  He used the medication 
every summer when it was hot and at times when his skin was 
irritated, which was about once a month for a couple of days.  
The symptom was pruritus.  The examiner noted that there was 
no scarring or disfigurement.  The examiner noted that there 
was not active eczema on the veteran's face, but residual 
dark discoloration on each cheek, or 50 percent of the face.  
The upper back was covered about 25 percent by residual dark 
discoloration (inactive eczema) and by a small amount, 
approximately 10 percent of that 25 percent was active rash 
with dry, scaly, pruritic, small papules.  The diagnosis was 
eczema over the face which was quiescent and over the upper 
back, was partially active, triggered by a hot environment 
such as in the summer.  Color photographs were attached to 
the claims file.

B.  Analysis

The evaluation for the veteran's service-connected eczema is 
based on the degree of impairment of his social and 
industrial adaptability.  During the pending appeal the 
regulations for evaluation of skin disabilities were amended 
effective August 30, 2002.  When VA adopted the revised skin 
rating schedule and published it in the Federal Register, the 
publication clearly stated an effective date of August 30, 
2002, and because the revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, it is evident that VA intended to apply those 
regulations only as of the effective date. 67 Fed. Reg. 49590 
( July 31, 2002). Accordingly, for the period prior to August 
30, 2002, only the "old" rating criteria may be considered 
in determining the severity of the veteran's eczema.  As 
discussed above, the rule that the veteran is entitled to the 
more favorable of the two versions of a regulation that was 
revised during his appeal allows application of the prior 
version of the regulations to the period on or after their 
effective dates.  See VAOPGCPREC 3-2000.   

The Board has considered whether the predominant disability 
is eczema, disfigurement of the head, face, or neck, or 
scarring.  38 C.F.R. § 4.118, DC 7806.  The evidence of 
record does not show scarring due to eczema.  Accordingly, 
scarring is not the predominant disability and evaluation 
under 38 C.F.R. § 4.118, DC's 7803, 7804, 7805 (2002) or 38 
C.F.R. § 4.118, DC's 7801, 7802, 7803, 7804, 7805) (2003) 
(the amended rating criteria for scars, effective from August 
30, 2002) is not warranted. 

The Board notes that at the June 2004 VA examination there 
was no active eczema on the veteran's face, but that there 
was some residual dark discoloration of the cheeks that was 
50 percent of the face.  Eczema (quiescent) over the face was 
included in the diagnosis.  Although, this might be 
considered as a characteristic of disfigurement for purposes 
of evaluation under § 4.118, DC 7800, the evidence does not 
show additional symptoms or characteristics of disfigurement 
such that a 30 percent evaluation is warranted. 

The Board finds that the predominant disability of the 
veteran's skin disorder is eczema to be rated under DC 7806.  
When evaluating the veteran's eczema, the Board has 
considered whether the veteran is entitled to a disability 
rating greater than 10 percent under the prior and revised 
criteria for eczema.  Upon careful review of the record, the 
Board finds that the overall disability picture does not meet 
or more nearly approximate the criteria contemplated for a 30 
percent disability rating under the prior or revised rating 
criteria.  38 C.F.R. § 4.7.

The evidence of record does not show that the eczema is 
manifested by constant itching, extensive lesions, or marked 
disfigurement such that a 30 percent evaluation is warranted 
under the prior rating criteria.  There were no symptoms at 
the October 1996 VA examination.  At the June 2004 VA 
examination, there was no active eczema on his face, but 
there was residual dark discoloration on each cheek, and over 
his upper back there was residual dark discoloration with an 
area of active eczema.  Itching was a symptom but it was not 
described as constant and the evidence does not show signs of 
constant itching.  Clinical photographs taken at the 
examination do not show extensive lesions or marked 
disfigurement.  

Under the revised rating criteria, the evidence of record 
does not show that 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas be affected by eczema.  The 
examiner noted that there was no active eczema on the 
veteran's face.  The other area involved, his back, would not 
usually be exposed.  Even if it were considered as an exposed 
area, the area affected by active eczema, approximately 2.5 
percent of the total back area, is less than 20 to 40 percent 
of an exposed area.  The veteran related using a topical 
medication during the summer and at other times for a few 
days each month.  There is no evidence that the veteran 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Accordingly, a 30 percent 
disability rating is not warranted under the revised 
criteria.  

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's service-connected eczema, the benefit-of-the-
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (old 
and new versions).  Gilbert, supra.

Both the old and new regulations for evaluating the veteran's 
eczema were considered by the Board in this case, because of 
the amendments which occurred during the pendency of the 
claim.  See VAOPGCPREC 7- 2003, supra.  In any future claims 
and adjudications, the RO will apply only the amended rating 
criteria, and will consider evidence developed after the 
present claim.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his eczema.  In sum, there is no indication in the record 
of such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  As noted above, the veteran has not worked since 
1975, and receives SSA benefits for narcolepsy and anxiety.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for eczema is denied.  


REMAND

As discussed above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  VA has published 
regulations implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In a memorandum received at the RO on September 7, 2004, the 
veteran's representative advised that the veteran had 
indicated that there was additional medical evidence 
regarding his anxiety reaction disorder from August 1, 2004.  
The veteran's representative requested that these records be 
obtained from the Temple VA Medical Center, in support of the 
veteran's claim for an increased evaluation for anxiety 
reaction.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should request outpatient 
treatment records from the Temple VA 
Medical Center from August 1, 2004, to the 
present. 

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate \


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


